September 26, 1922. The opinion of the Court was delivered by
Dave Baker died intestate. His brother, Frank Baker, administered, and the National Surety Company became surety on his administration bond. Becoming dissatisfied with the condition of affairs, the surety company took steps to have Frank Baker dismissed and A.L. Youmans appointed in his place. There was an accounting by Frank Baker before Judge of Probate, who granted the order relieving Frank Baker, appointing Youmans, and calling in creditors.
The suit is the answer of creditors to that call. The appellants in this action deny that Frank Baker and his surety are liable, and claim that Frank Baker was the copartner of Dave Baker, and undertook to wind up the affairs of *Page 256 
Dave Baker as surviving partner. The referee and Circuit Judge found against the administrator and his surety, and they appeal on 25 exceptions. Appellants reduce the questions to six, and should have reduced them to 3.
1. Was Frank Baker the partner of Dave?
The finding of the referee and Circuit Judge that he was not is abundantly sustained by the evidence, and this point cannot be sustained.
2. Was the order of the Judge of Probate res adjudicata?
It did not purport to be. The order says:
"Upon the showing made it appears to the Court that said Frank Baker has accounted to the Court for the property coming into his hands, and that he is entitled to a discharge. But, under the law, advertisement of the application for discharge must be advertised for 30 days."
The order does not pretend to bind creditors, and this action is by the creditors.
3. Were there assets to pay the debts?
The referee and Circuit Judge have determined that question, and no error has been shown.
The judgment is affirmed.